UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6595



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


AMEER ALI SHAKOOR,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Robert G. Doumar, Senior Dis-
trict Judge. (CR-93-98, CA-98-99)


Submitted:   August 5, 1999                 Decided:   August 12, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ameer Ali Shakoor, Appellant Pro Se. Robert Edward Bradenham, II,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ameer Ali Shakoor seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Shakoor, Nos. CR-93-98;

CA-98-99 (E.D. Va. Apr. 2, 1999).    Shakoor’s motion to proceed in

forma pauperis is denied.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                 2